Per Curiam:.
The defendant’s application for leave to appeal is considered. In lieu of leave to appeal, pursuant to GCR 1963, 853.2(4), we affirm the judgment of the Court of Appeals, 64 Mich App 260; 235 NW2d 753 (1975).
MCLA 766.12; MSA 28.930 provides:
"After the testimony in support of the prosecution has been given, the witnesses for the prisoner, if he have any, shall be sworn, examined and cross-examined and he may be assisted by counsel in such examination and in the cross-examination of the witnesses in support of the prosecution.”
The record does not establish that the defendant *117in fact had witnesses that he wished to have sworn and examined.
The Court does not approve the sharply restricted scope of preliminary examination reflected in the opinion of the Court of Appeals.
Kavanagh, C. J., and Williams, Levin, Coleman, Fitzgerald, Lindemer, and Ryan, JJ., concurred.